Citation Nr: 0017640	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a left hip disorder, 
claimed secondary to a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1977 to 
December 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage.  This case was last before the Board in March 1996 
at which time it was remanded for further development of the 
evidence.  The issue set forth on the title page above is all 
that remains of this appeal as service connection for the 
veteran's lumbar spine disability was granted by the RO 
following the aforementioned remand development.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO, and given notice of the date and 
time to report for same.  However, he failed to appear for 
the hearing in February 1999, and there is no indication of 
record that he requested a postponement of said hearing.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  In December 1978, the veteran was involved in a 
snowmobile accident and suffered fractures of the tibia and 
fibula of his left leg; his left leg became approximately 11/2 
inches shorter than the right as a result of the fractures, 
and a bone graft for his left tibia was taken from his left 
anterior iliac crest in June 1980.

3.  In May 1981, service connection was granted for the 
veteran's left leg fracture residuals with peroneal palsy, 
which is currently rated 20 percent disabling.  

4.  Post-service medical records reveal left pelvic exostosis 
with left hip pain, and a present left hip disorder has been 
related by competent evidence to the service-connected left 
leg injuries.

5.  The veteran's current left hip disorder cannot be 
reasonably dissociated from his in-service left leg injuries 
with bone graft.


CONCLUSION OF LAW

The veteran's left hip disorder is secondary to the service-
connected left leg disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A May 1977 examination report and medical history report 
generated at the veteran's induction into service are 
negative for any abnormality relative to the veteran's legs 
or pelvis.  Subsequent service medical records reflect that 
he was involved in a snowmobile accident in December 1978, 
during which he sustained compound fractures of the left 
tibia and fibula.  Initial treatment included a fasciotomy 
with application of a long leg cast.  A skin graft was later 
performed on the left leg, and three pins were placed to 
stabilize the fractures.  Service medical records reveal 
that, in June 1980, a bone graft was taken from the anterior 
iliac crest on the left in order to repair a diagnosed non-
union of the left tibia.  A December 1980 examination was 
performed which revealed that he walked with a limp favoring 
his left leg.  A slight pelvic tilt was noted, and was found 
to be the result of a four centimeter shortening of the 
veteran's left leg as compared to the right leg.  Hip 
function was reported as normal, although a 13 centimeter 
scar was noted over the left anterior iliac crest where the 
bone graft had been taken.  Pertinent diagnosis was compound 
fracture, comminuted distal left tibia and fibula, operated, 
with bone graft and residuals; and left leg shortening, 
secondary to the left leg injuries.  In May 1982, a Physical 
Evaluation Board determined that his left leg injuries 
rendered him unfit for further military duty. 

By a May 1981 rating decision, the RO granted service 
connection for the veteran's left leg fracture residuals, and 
assigned a disability rating of zero percent.  By a November 
1990 decision, the RO increased the disability rating 
assigned to the left leg disability from zero to 20 percent.

In October 1991, the veteran filed a claim of service 
connection for a left hip disorder, contending, in essence, 
that it is the result of left leg shortening due to the 
service-connected left leg fractures.  

In reference to his claim based on a left hip disorder, an X-
ray report dated in July 1988 was obtained which showed no 
bony abnormality of the pelvis.  A March 1990 medical report 
from a private physician indicated that the veteran was 
involved in a motor vehicle accident in October 1988 which 
produced left hip soreness.

The veteran was afforded a fee-based VA examination in 
November 1991.  He presented with complaints of daily left 
hip pain, increasing over the prior two years.  It was noted 
that his left boot had a one-inch buildup of the sole and 
heel on the outside, with an additional 1/2 inch insert on the 
inside.  Examination revealed that the left leg measured 11/4 
inches less than the right, and the left side of the pelvis 
was more than once-inch lower than the right.  X-ray studies 
of the pelvis revealed an exostosis protruding approximately 
three centimeters on the wing of the ilium.  Pertinent 
diagnosis was left pelvis exostosis, recently symptomatic.  
The physician speculated that the exostosis had been present 
since childhood or adolescence, and commented that the recent 
symptomatology could indicate that the "longstanding 
exostosis" may be undergoing change.

By February 1992 rating decision, the RO denied the veteran's 
claim of service connection for a left hip disorder.  It was 
held that although there was a diagnosis of exostosis of the 
left pelvis, the November 1991 examination revealed that said 
disorder was a "longstanding abnormality" that had not been 
shown as related to the service-connected left leg 
disability.  The decision also denied a claim of service 
connection for a low back disorder, claimed secondary to the 
service-connected left leg disability.  The veteran was 
notified of this decision in July 1992, and he initiated a 
timely appeal.

In his substantive appeal, the veteran asserted that 
conclusion that his left hip exostosis had its onset in his 
childhood or adolescence was incorrect, as there was nothing 
in his medical history to support such a finding.  In the 
alternative, he argued that, even if his left hip disorder 
had preexisted service, it had been aggravated in service or 
resulted from the service-connected left leg disability, 
specifically the left leg shortening.

The veteran was afforded another fee-based VA examination in 
June 1993, to which he presented with complaints of continued 
discomfort in his left hip when he did not wear his shoe 
lift.  The physician noted the history of the veteran's in-
service left leg injuries and subsequent treatment.  The 
physician found that the veteran exhibited a compensatory 
scoliosis secondary to pelvic obliquity, which resolved after 
correction of the leg length inequality.  X-ray studies of 
the hip were interpreted as normal.  A "small bony spike" 
in the region of the donor area of the bone graft was found, 
which the physician reported was causing no problems.

Subsequent to the Board's May 1996 remand, private medical 
records, dated between May 1989 and October 1991, were 
obtained from an orthopedic specialist who opined that the 
veteran had lumbar changes due to the service-connected left 
leg fractures with residual bone shortening.  Other than an 
October 1991 report reflecting that the left leg shortness 
required the use of 11/2 inches of lifts in order to level his 
pelvis, those medical records were silent as to any finding 
or opinion regarding the nature and/or etiology of the left 
hip disorder.

Pursuant to the Board's remand directives, a fee-based VA 
examination was performed in April 1997.  The veteran 
presented with complaints of continued and chronic left hip 
discomfort.  Examination revealed that he had a left antalgic 
gait, and in a prone position his left hip externally rotated 
as compared to the right.  Pertinent diagnosis was fractured 
left tibia and fibula of the left leg with bone and skin 
grafts; left leg short by two inches; and rule out 
degenerative joint disease, left hip and lumbar spine.  The 
physician reported that the veteran had a full two-inch 
shortening of the left leg secondary to his left tibia and 
fibula fracture, and opined that it was certainly reasonable 
to expect degenerative changes in the left hip and 
thoracolumbar spine, secondary to the shortening of the left 
leg.  

In an October 1997 addendum to the April 1997 examination 
report, the physician reported that X-ray studies taken 
during that examination had been interpreted as showing no 
significant abnormality of the left hip.  The physician 
commented:

It was reasonable to assume that the 
veteran was developing degenerative 
changes in his lumbar spine and hip 
secondary to the significant shortening 
of his left leg; however, no degenerative 
changes were apparent on these X-rays.  
There is no evidence of a left pelvic 
exostosis on X-rays that were ordered, 
and no mention of a pelvic exostosis 
noted on my examination.

II.  Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.  

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b) (1999).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-grounded stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-grounded stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Initially, the Board finds that the veteran's claim of 
entitlement to service connection is plausible, and therefore 
well grounded.  See 38 U.S.C.A. § 5107(a).  The record 
includes documentation that the veteran incurred injuries to 
his left leg during active duty, which resulted in the 
shortening of that leg; physicians have diagnosed a present 
left hip disorder; and there is competent evidence tending to 
show a relationship between the current left hip disorder and 
the veteran's in-service left leg injuries.  Thus, the 
veteran has submitted a plausible claim that is capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.

Significantly, the veteran's induction examination was 
negative for notation of any left leg or pelvic disorder; 
thus, he is presumed to have been in sound condition on entry 
into active service.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Despite the fee-
based physician's speculation in November 1991 to the effect 
that the left hip exostosis had been present since childhood, 
the Board finds such conjecture, standing alone, is 
insufficient to rebut the presumption of sound condition.  
See 38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b).  

In this case, the positive evidence in support of the 
veteran's claim includes service medical records reflecting 
in-service diagnosis and treatment of left leg injuries, 
resulting in a 11/2 inch shortening of his left leg compared to 
his right leg.  Other evidence in favor of the claim includes 
his own statements regarding a post-service continuity of 
symptoms related to the left hip.  The Board finds that the 
veteran's statements regarding his left hip symptoms, and the 
continuity thereof, are consistent with the documentary 
record and entirely credible.  In regard to the medical 
evidence of record, the Board first notes that the probative 
value of medical opinion evidence is based on review by 
medical experts of pertinent historical data, personal 
examination of the veteran, and the physicians' knowledge and 
skill in analyzing the pertinent data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

There is medical evidence of record which tends to show a 
link or nexus to some degree at least between the veteran's 
current left hip disorder and his in-service left leg 
injuries, especially the shortening of the left leg.  The 
medical reports of VA and private physicians, while not 
definitively establishing that the veteran's current left hip 
disorder is related to in-service left leg trauma, do reflect 
that he had a left hip exostosis, with attendant left hip 
pain related to the shortening of his left leg.  Notably, the 
Board finds that the claims file does not contain evidence 
which sufficiently rebuts evidence tending to show a 
relationship between the veteran's current left hip disorder 
and the in-service occurrence of left leg injuries; at least 
not evidence of such quality or quantity that it outweighs 
evidence in support of the claim.

The Board is aware that the April 1997 VA fee-basis 
examination contains an interpretation at that time that 
there was no evidence that the veteran had left hip 
exostosis, but such a finding does not per se establish that 
he does not now suffer from some form of left hip disorder.  
In this regard, it is noted that the remainder of the medical 
evidence of record has established that he currently has a 
left hip disorder, and various diagnoses by VA and private 
physicians over the years are to that effect.  

Finally, the Board finds that the evidence of intercurrent 
causation, i.e., the motor vehicle accident in October 1988, 
does not outweigh the evidence favorable to the veteran's 
claim.  There is no medical opinion attributing all pertinent 
left hip symptomatology to post-service events.  In sum, the 
evidence establishes that the veteran's current left hip 
disorder cannot be reasonably dissociated from the left leg 
injuries, with left leg shortening, identified during his 
active military service.  Thus, the Board concludes that the 
evidence is in favor of the veteran's claim for service 
connection for a left hip disorder, claimed as secondary to 
the service-connected left leg disability.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.


ORDER

Service connection for a left hip disorder, claimed a 
secondary to a left leg disability, is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

